              IN THE UNITED STATES DISTRICT COURT FOR THE
                      MIDDLE DISTRICT OF TENNESSEE

    D.T., a minor, by and through his      )
    parents B.K.T. and B.H.T.,             )
                                           )
                      Plaintiffs,          ) Case No. 3:18-cv-00388
                                           )
    v.                                     )
                                           )
    SUMNER COUNTY SCHOOLS                  ) Judge William L. Campbell, Jr.
    and VENA STUART                        )
    ELEMENTARY SCHOOL,                     ) Magistrate Judge Alistair Newbern
                                           )
                      Defendants.          )

         JOINT MOTION FOR LEAVE TO AMEND NAMED PARTIES

         NOW COME Plaintiffs D.T., a minor, by and through his parents B.K.T.

and B.H.T.1 (“Plaintiffs”) and Defendants Sumner County Schools (“District”) and

Vena Stuart Elementary School (“VES”), by and through respective counsel, and

for their joint motion for leave to amend the identity of Defendant hereby state as

follows:

         1.    Counsel for Defendants have represented to the Court that Sumner

County Schools and Vena Stuart Elementary School are incorrectly named in the




1
  Plaintiffs are identified with initials pursuant to Fed.R.Civ.P. 5.2 so as to protect
the identity of the minor child as such would be obvious if the full name of the
parents were pleaded.


Page 1 of 4
    Case 3:18-cv-00388 Document 61 Filed 02/02/19 Page 1 of 4 PageID #: 546
Complaint and are not legal entities. Sumner County Board of Education is the

actual legal entity and the proper name of Defendant herein.

      2.     Plaintiffs consent to this correction.

      3.     “[A] party may amend its pleading only with the opposing party's

written consent or the court's leave. The court should freely give leave when justice

so requires.” Fed.R.Civ.P. 15(a)(2).

      4.     Justice certainly requires that Defendant be correctly identified by its

legal name herein.

      5.     Other than the name change, no other allegations are amended.

      WHEREFORE, Plaintiffs and Defendant jointly respectfully request that this

honorable Court enter an Order correcting the identity of Defendant as “Sumner

County Board of Education” and that all further filings so identify the Defendant

and the caption is changed to properly reflect that.




Page 2 of 4
    Case 3:18-cv-00388 Document 61 Filed 02/02/19 Page 2 of 4 PageID #: 547
Dated: February 2, 2019

Respectfully submitted,

By: /s/ E. Todd Presnell             By: /s/ Robert C. Thurston
E. Todd Presnell, Esq.               Robert C. Thurston, Esq. (pro hac vice)
Casey L. Miller, Esq.                Thurston Law Offices LLC
Kristi W. Arth, Esq.                 100 Springdale Road A3
Bradley Arant Boult Cummings,        PMB 287
LLP                                  Cherry Hill, NJ 08003
1600 Division Street, Suite 700      Telephone: (856) 335-5291
Nashville, Tennessee 37203           Email: rthurston@schoolkidslawyer.com
tpresnell@bradley.com,
cmiller@bradley.com,                 /s/ Michael F. Braun
karth@bradley.com                    Michael F. Braun, Esq. (BPR 032669)
                                     Post Office Box 364
/s/ Deanna L. Arivett                Brentwood, TN 37024
Deanna L. Arivett, Esq.              (615) 378-8942
Arivett Law, PLLC                    mfb@braun-law.com
201 East Main Street, Suite 410
Murfreesboro, TN 37130               Attorneys for Plaintiffs
Phone: (615) 987-6006
Fax: (615) 413-5437
Email: deanna@arivettlaw.com

Attorneys for Defendant Sumner
County Board of Education




Page 3 of 4
    Case 3:18-cv-00388 Document 61 Filed 02/02/19 Page 3 of 4 PageID #: 548
                          CERTIFICATE OF SERVICE

       I, Robert C. Thurston, certify that I served all parties and counsel of record
the foregoing document by causing the same to be sent via the ECF system for
eFilers and via regular mail for non-eFilers on February 2, 2019:

 E. Todd Presnell, Esq.                     Deanna L. Arivett, Esq.
 Jessica Jernigan-Johnson, Esq.             Arivett Law, PLLC
 Kristi W. Arth, Esq.                       201 East Main Street, Suite 410
 Bradley Arant Boult Cummings, LLP          Murfreesboro, TN 37130
 1600 Division Street, Suite 700            Phone: (615) 987-6006
 Nashville, Tennessee 37203                 Fax: (615) 413-5437
 tpresnell@bradley.com,                     Email: deanna@arivettlaw.com
 rcole@bradley.com                          Website: www.arivettlaw.com
 jjernigan-johnson@babc.com,
 amatacale@bradley.com,
 ljarrett@bradley.com
 karth@bradley.com,
 lclothier@bradley.com



                                        /s/ Robert C. Thurston
                                        Robert C. Thurston




Page 4 of 4
    Case 3:18-cv-00388 Document 61 Filed 02/02/19 Page 4 of 4 PageID #: 549
